An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

 

ﬁnensma Coum
OF
NEVAGA

CLERK’S ORDER

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID J . DAWS, No. 66599

Mm

 ‘2 1% EMS

' Appellant,
vs.

ADRIANA ARAGON MCENTIRE,
Res omdent.

   

1n GEEK Ll 5 man
._ K

ORDER DISMISSING APPEAL
Cause appearing, appellant’s martian for a "voluntary dismissal
0f this appeal is granted. This appeal is dismissed. NRA}? 4203).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. I Wm
BY:

Hon. J ames Tedd Russell, District Judge
Jennifer S. Anderson

Adriana Ara.an McEntire

Carson City Clerk

CC: